DETAILED ACTION
Remarks
The instant application having Application No. 16/377621 filed on April 8, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,255,369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Ali Assar (Reg. No. 65,848) on August 30, 2021.

Please amend the claims as follows:

1. 	(Currently Amended) An electronic system comprising:
a memory comprising a device identification (ID) group database; and
a hardware processor configured to:
preliminarily determine that a first-type device ID and a second-type device ID identify a same device;
group the first-type device ID and the second-type device ID into a device ID group in response to the preliminary determination;
calculate a score for the device ID group, comprising the first-type device ID and the second-type device ID, based upon one or more cardinalities one or more device IDs in the device ID group;
confirm that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify the same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; and
store the first-type device ID and the second-type device ID as linked together in the device ID group database in response to the confirmation.

2. 	(Previously Presented) The electronic system of claim 1, wherein the preliminarily determining that the first-type device ID and the second-type device ID identify the same device is based on a determination that the first-type device ID and the second-type device ID are both associated with a same network address.

3. 	(Original) The electronic system of claim 2, wherein the same network address comprises an Internet Protocol (IP) address.

4. 	(Previously Presented) The electronic system of claim 1, wherein the preliminarily determining that the first-type device ID and the second-type device ID identify the same device is based on a determination that the first-type device ID and the second-type device ID are both associated with a same time slot.

5. 	(Original) The electronic system of claim 1, wherein the hardware processor is further configured to calculate a summation of a plurality of initial scores for the device ID group to determine the score.

6. 	(Original) The electronic system of claim 1, wherein the hardware processor is further configured to, in order to determine the score:
calculate a plurality of logarithmic values associated with the device ID group; and
sum together the plurality of logarithmic values.

7. 	(Original) The electronic system of claim 6, wherein the plurality of logarithmic values are each further based on a weighting factor corresponding to a time slot of a respective one of a plurality of initial scores for the device ID group.

8. 	(Original) The electronic system of claim 1, wherein the hardware processor is further configured to:
determine first cardinalities of first-type device IDs and second cardinalities of second-type device IDs, each of the first cardinalities and each of the second cardinalities corresponding to one of a plurality of time slots associated with the device ID group, wherein a plurality of initial scores for the device ID group are determined based on the first cardinalities and the second cardinalities.

9. 	(Original) The electronic system of claim 1, wherein the hardware processor is further configured to, in response to the confirmation that the first-type device ID and the second-type device ID both identify the same device, link the second-type device ID with a user profile of a user of the same device, wherein the user profile was already linked to the first-type device ID prior to the confirmation.

10. 	(Original) The electronic system of claim 9, wherein after the linking, the hardware processor is further configured to:
in response to receipt of user information associated with the second-type device ID:
identify the user information as being associated with the user; and
add the user information to the user profile.

11. 	(Original) The electronic system of claim 9, wherein the user profile comprises a first user profile, and wherein the hardware processor is further configured to combine a second user profile associated with the second-type device ID with the first user profile to form an aggregated user profile for the user of the same device in response to the linking.

12. 	(Original) The electronic system of claim 9, further comprising:
a content server configured to:
after the linking, receive a content request identifying user information associated with the second-type device ID; and
select content for sending to the same device, wherein the selection is based on user information that was initially added to the user profile prior to the linking.

13. 	(Original) The electronic system of claim 1, wherein the hardware processor is further configured to:
receive visitor information indicating a user visited a network location, the visitor information identifying at least one of the first-type device ID or the second-type device ID;
in response to receipt of the visitor information, apply at least one of the first-type device ID or the second-type device ID to the device ID group database; and
update a visitor count based on the link between the first-type device ID and the second-type device ID in the device ID group database.

14. 	(Original) The electronic system of claim 1, wherein the first-type device ID is associated with at least one of a web browser or an application, and the second-type device ID is associated with at least one of a second web browser or a second application, at least one the web browser or the application and at least one of the second web browser or the second application being configured to run on the same device.

15. 	(Currently Amended) A method comprising:
grouping a first-type device identification (ID) and a second-type device ID into a device ID group based on one or more criteria;
calculating a score for the device ID group comprising the first-type device ID and the second-type device ID;
confirming that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify a same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; 
in response to the confirmation that the first-type device ID and the second-type device ID both identify the same device, linking the second-type device ID with a user profile of a user of the same device, wherein the user profile was already linked to the first-type device ID prior to the confirmation; and
storing the first-type device ID and the second-type device ID as linked together in a device ID group database in response to the confirmation.

16. 	(Original) The method of claim 15, wherein the one or more criteria comprises a determination that the first-type device ID and the second-type device ID are both associated with a same network address.

17. 	(Original) The method of claim 15, wherein the one or more criteria comprises a determination that the first-type device ID and the second-type device ID are both associated with a same time slot.

18. 	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed by a hardware processor, implement operations comprising:
receiving visitor information indicating a user visited a network location, the visitor information identifying at least one of a first-type device identification (ID) or a second-type device ID;
in response to receipt of the visitor information, applying at least one of the first-type device ID or the second-type device ID to a device ID group database;
grouping [[a]] the first-type device the second-type device ID into a device ID group;
calculating a score for the device ID group comprising the first-type device ID and the second-type device ID;
confirming that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify a same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; 
storing the first-type device ID and the second-type device ID as linked together in [[a]] the device ID group database in response to the confirmation; and
updating a visitor count based on the link between the first-type device ID and the second-type device ID in the device ID group database.

19. 	(Original) The non-transitory computer readable storage medium of claim 18, wherein the grouping is responsive to determining that the first-type device ID and the second-type device ID are both associated with a same network address.

20. 	(Original) The non-transitory computer readable storage medium of claim 18, wherein the grouping is responsive to determining that the first-type device ID and the second-type device ID are both associated with a same time slot.

Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record O’Connor et al. (US Patent Publication No. 2014/0281031 A1) discloses methods, systems, and apparatus, include computer programs encoded on a computer-readable storage medium, and include a method for providing content. The method includes receiving a request for content from a requesting device that includes an associated IP address and determining that the received request is appropriate for clustering based on the IP address. The method further includes determining whether the received request is already associated with a cluster including, and when not, returning a cluster cookie to the requesting device and storing cluster information including the IP address associated with the requesting device; otherwise creating a cluster including returning a cluster cookie to the requesting device and storing in a data set associated with the cluster information including the IP address associated with the requesting device. The method further includes providing a response to the received request based on the data set for an associated cluster.
Prior art of record Matthews et al. (US Patent Publication No. 2014/0214221 A1) discloses a method of identifying consumption of a utility by devices in a group of devices, wherein each device in the group of devices has a plurality of device-states and is arranged to consume the utility, the method comprising, for a given measurement period in a supply of the utility to the group of devices: obtaining a time-based vector of total levels of consumption of the utility by the group of devices during the given measurement period; for each of a plurality of group-states, wherein each group-state corresponds to each device in the group of devices being in a corresponding device-state, calculating a score representing a likelihood that the group of devices is in the group-state during the given measurement period, wherein said score is based on a likelihood of the obtained vector occurring based on a multivariate statistical model, corresponding to the group-state, of the total level of consumption of the utility by the group of devices during a measurement period in the supply of the utility to the group of devices when the group of devices is in the group-state; and identifying, based at least in part on the calculated scores, a most likely group-state for the group of devices.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “preliminarily determine that a first-type device ID and a second-type device ID identify a same device; group the first-type device ID and the second-type device ID into a device ID group in response to the preliminary determination; calculate a score for the device ID group, comprising the first-type device ID and the second-type device ID, based upon one or more cardinalities associated with one or more device IDs in the device ID group; confirm that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify the same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; and store the first-type device ID and the second-type device ID as linked together in the device ID group database in response to the confirmation.”
In contrast to Applicant’s claim 15, the cited references alone or in combination fail to suggest or to teach that “grouping a first-type device identification (ID) and a second-type device ID into a device ID group based on one or more criteria; calculating a score for the device ID group comprising the first-type device ID and the second-type device ID; confirming that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify a same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; in response to the confirmation that the first-type device ID and the second-type device ID both identify the same device, linking the second-type device ID with a user profile of a user of the same device, wherein the user profile was already linked to the first-type device ID prior to the confirmation; and storing the first-type device ID and the second-type device ID as linked together in a device ID group database in response to the confirmation.”
In contrast to Applicant’s claim 18, the cited references alone or in combination fail to suggest or to teach that “receiving visitor information indicating a user visited a network location, the visitor information identifying at least one of a first-type device identification (ID) or a second-type device ID; in response to receipt of the visitor information, applying at least one of the first-type device ID or the second-type device ID to a device ID group database; grouping the first-type device ID and the second-type device ID into a device ID group; calculating a score for the device ID group comprising the first-type device ID and the second-type device ID; confirming that the first-type device ID in the device ID group and the second-type device ID in the device ID group both identify a same device based on the score for the device ID group comprising the first-type device ID and the second-type device ID; storing the first-type device ID and the second-type device ID as linked together in [[a]] the device ID group database in response to the confirmation; and updating a visitor count based on the link between the first-type device ID and the second-type device ID in the device ID group database.”

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168